Citation Nr: 0817749	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim with regard to entitlement to 
service connection for low back disability, and if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for a cervical spine or 
neck disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for nerve damage 
involving the fingers of the left hand, primarily the thumb.

5.  Entitlement to service connection for generalized 
arthritis.

6  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

8  Entitlement to service connection for a bilateral knee 
disability.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for a foot disability 
including swelling and numbness.  

11..  Entitlement to service connection for a disability 
manifested by dizziness, vertigo and nausea.

12.  Entitlement to service connection for a right hand 
disability secondary to a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1955 to July 
1957, and subsequently served in the Reserves.  His primary 
military occupational specialty (MOS) was as a light weapons 
infantryman, and while on active duty, he served for a period 
of 16 months in Korea.  He was born in 1936.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
filed his claim to reopen in October 2001, and when asked, he 
provided additional information in April 2002 including a VA 
Form 21-526.

Service connection is now in effect for defective hearing in 
the left ear and tinnitus.

The veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge on Travel Board at the 
VARO in March 2008; a transcript is of record.

The issues ## 3 through 12 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In 1989, the Board held that new and material evidence 
had not been submitted to reopen the final claim denied by 
the VARO in 1986 with regard to entitlement to service 
connection for a low back disorder.  

2.  The evidence added to the record since the Board decision 
is new and material, bears directly and substantially upon 
the issue of service connection for a low back disability and 
is, by itself, so significant that it must be considered in 
order to fairly decide the merits of this issue and raises a 
possibility of substantiating the claim.

3.  The competent and probative evidence of record 
preponderates in favor of a finding that any low back 
anomalies the veteran may have had prior to service were 
aggravated beyond the natural progression thereof by an in-
service injury which may have added additional back 
disability.

4.  The competent and probative evidence of record 
preponderates in favor of a finding that any cervical spine 
anomalies the veteran may have had prior to service were 
aggravated beyond the natural progression thereof by an in-
service injury, which may have itself added different 
components, some of which cannot now be dissociated from his 
service-connected low back disabilities.



CONCLUSIONS OF LAW

1.  Evidence submitted since the 1989 Board decision not to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5104, 5108. 7105 (West 
2002); 38 C.F.R §§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  The veteran's chronic low back disability, however 
diagnosed, is the result of service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The veteran's chronic cervical spine disability, however 
diagnosed, is the result of service and/or service-connected 
low back disability.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the favorable decision with regard to issues ## 1 and 
2, as discussed below, the Board finds that any issue with 
regard to the timing or content of the VCAA notice provided 
to the veteran is moot or represents harmless error.  

II.  Applicable Legal Criteria

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the last final adjudication which 
disallowed the veteran's claim.

In sum, the amendments made to 38 C.F.R § 3.156(a) to 
redefine what constitutes new and material evidence apply 
only to requests to reopen finally decided claims received on 
or after August 29, 2001.  For those claims filed before that 
date, new and material evidence is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. In cases in 
which the request to reopen was file don or after August 29, 
2001, the amended version of 38 C.F.R. § 3.156(a) applies.  
This provides that new and material evidence "can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim".

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain disorders, 
including arthritis, may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects (as opposed 
to those disabilities for which there may or may not be 
"predisposition", ill-defined genetical and/or so-called 
heredical tendencies), as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.   
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See also Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)..

However, even assuming that the veteran may manifest some 
sort of hereditary disease [as suggested by recent 
physicians], an hereditary disease need not always rebut the 
presumption of soundness.  Rather, diseases of hereditary 
origin may be considered to have been incurred in service if 
their symptomatology did not manifest itself until after 
entry on duty.  The mere genetic or other familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when the symptomatology and/or the pathology 
exist can he or she be said to have developed the disease.  
At what point the individual starts to manifest the symptoms 
of, or have pathological changes associated with the disease 
is a factual, not a legal issue.  And even when an hereditary 
disease has manifested some symptoms prior to entry on duty 
[and in this instance, there is no suggestion by the 
physicians that this was the case], it may be found to have 
been aggravated during service if it progresses during 
service at a greater rate than normally expected according to 
accepted medical authority. VA VAOPGCPREC 67-90 (July 18, 
1990), published at 55 Fed. Reg. 43,253 (1990); see also 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990).

To clarify further, in the case of diseases that are 
congenital, developmental, or familial in origin, VA may find 
that the disease, by its very nature, preexisted the 
veteran's military service.  VAOPGCPREC 82-90 (1990).  Then 
the question becomes whether the manifestations of the 
disease in service constitute "aggravation" of the condition. 
Id.  However, a disease of hereditary origin can be incurred 
in service.  "They can be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty."  VAOPGCPREC 67-90 (1990). "The mere 
genetic or other familial predisposition to develop the 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute having the disease." Id.  "Only when 
symptomatology and/or pathology, in the sense of an active 
disease process, not just a mere predisposition to develop a 
disease, which process may or may not precede symptomatology 
exist can he or she be said to have developed the disease." 
Id.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim, to satisfactorily resolve 
reasonable doubt, and to provide reasons or bases for any 
adverse decision rendered without these records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); Gregory v. Brown, 8 
Vet. App. 563, 570 (1996), and Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Rather, 
it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background

With the above criteria in mind, the relevant evidence will 
be summarized.  

A VARO decision in March 1986 denied the veteran's claim with 
regard to his low back.  At that time, of record was the 
report of the veteran's separation examination which showed 
no back problems.  It was certified that further service 
medical records were not available.  Commencing in the early 
1960's, the veteran was hospitalized and treated on a 
recurring basis for his back complaints, for some of which 
there were records in the file.  The veteran did not file a 
timely appeal from that 1986 action and it became final.

In September 1989, the Board held that new and material 
evidence had not been submitted since the 1986 VARO decision.  
At that time, the veteran had submitted statements from 
fellow service comrades and himself testified concerning an 
in-service fall and resultant back injuries.  

The veteran filed to reopen his claim in October 2001 and 
submitted additional supportive data as requested in April 
2002.  At that time, he submitted myriad additional clinical 
data relating to ongoing care for low back and cervical spine 
problems.  He submitted additional statements from service 
comrades well as others who knew of his in-service injuries.  
Most importantly, he submitted detailed and annotated 
statements and opinions from private physicians to the effect 
that while he may well have had a developmental back 
problems, or at least precursors thereof, prior to service, 
his in-service injuries exacerbated and aggravated same in 
both low (and neck) areas.  This information is clear both 
new and material and the claim is reopened.  

With regard to the substantive merits of his claim for 
entitlement to service connection for lumbar and cervical 
spines disorders, there are no service records available, and 
none will be forthcoming.  While he was in Korea, he fell, 
the seriousness and ramifications of which are unequivocally 
documented in myriad lay statements by those who either 
personally observed the injury and/or were present for his 
recovery at that time.  The Board can stipulate that the 
veteran injured his back in service.

With regard to the nature of the back problems, there is no 
contemporaneous objective evidence with regard to any pre-
service back problems.  Nonetheless, clinical records since 
then have suggested a congenital or developmental component 
to his current difficulties. Nonetheless, there is also ample 
evidence of additional low back and cervical impairment.  It 
is also noted that it is impossible to even count the number 
of surgical and other procedures the veteran has undergone 
with regard to his cervical and lumbar spines, as well as 
other joints. 

The issue becomes whether the low back and cervical/neck area 
changes, primarily osseous but with neurological impact, are 
reasonably attributable to service.  For reasons which will 
be summed up below, the Board finds that they are.

Numerous opinions are in the file as to the nature of the 
veteran's current back problems and whether they are due to 
service, specifically the injury therein.  A VA examiner has 
recently noted the developmental as well as traumatic 
components and concluded that there was no contemporary sign 
of residuals of the in-service back problems so there must 
have been no chronic residuals. 

On the other hand, and after reviewing the entire clinical 
file, to include the stipulated information with regard to 
the in-service injury, additional expert medical opinions are 
of record to the exact opposite.

For instance, a statement is of record from CRN, D.O., dated 
in March 2003, after reviewing the veteran's general 
situation, to the effect that:

The situation was discussed with the 
patient and he was advised of the 
findings.  He was concerned about the 
potential relationship of a serious 
infantry training accident he suffered 40 
years ago when he fell a considerable 
distance and sustained a concussion with 
unconsciousness as well as injury to his 
cervical and lumbosacral spine.  He was 
concerned that there might be a causal 
relationship between subsequent 
difficulties in the low back and neck 
requiring subsequent laminectomies and a 
fusion at the L-4/L-5 level.  

The patient does have a history of a 
spondylolisthesis at L-4/L-5 that was 
felt to be congenital as well as rather 
extensive degenerative disease at the 
cervical region, most intense at C-5/-6 
and C-6/C-7, and in the lumbosacral area 
from L-3 to S-1.  Certainly a trauma, 
such as that he described while in the 
miliary, could contribute to what was 
present at that time and manifested in 
his subsequent difficulties.
 
Another physician, CS, M.D., who has treated the veteran for 
years, and after consulting with several other private 
physicians for many of whom clinical records are also in the 
file, opined in January 2005 that:

all of the records are consistent with an 
injury to multiple cervical discs and 
multiple lumbar discs from the fall...

He has been treated with cervical and 
lumbar surgery to try to correct some of 
the injuries and the long-term 
complications but he still remains with 
significant problems.

He has ongoing neurological deficits and 
chronic pain in both the cervical and 
lumbar regions which still require a 
physician's care on a long-term basis.

A much more detailed statement is of record from CS, M.D., a 
neurosurgeon and his treating physician, dated in April 2007.  
He specifically details the numerous reviewed records, from 
myriad buddy statements by persons who actually observed the 
in-service incident and injury, to other affidavits as well 
as numerous physicians' reports.  Dr. S opined, in pertinent 
part, as follows:

The records reflect that (the veteran) 
ha(d) injuries to both cervical discs and 
lumbar discs which were dramatic and 
resulted from injuries he received while 
in the service working in the Army.  He 
was injured when he fell down a steep 
hill 400 feet with a full combat pack. He 
was unconscious when he got to the bottom 
and had to be taken to the hospital.

He had preexistent congenital 
spondylolisthesis at L-4/L-5.  This was 
not felt to be significant enough to 
prevent him from joining the service but 
it did become symptomatic after the fall.  
He has had a total of seven individual 
lumbar surgeries and five individual 
cervical surgeries to correct the 
underlying structural problems causing 
his neck pain and lower back pain as well 
as radiculopathy and myelopathy.  He now 
has long-term osteoarthritic 
complications which have resulted not 
only from the original injury but from 
the treatment of the injuries including 
the surgeries themselves.

He has also had 14 right hip replacements 
and two knee replacements due to long 
term degenerative arthritis.

Another statement is of record from the neurosurgeon, CS, 
M.D., dated in December 2007, after again reviewing the 
clinical evidence of record, citing details to refute the 
specifics and conclusion of the VA opinion that the veteran's 
problems were all due to normal age and deterioration.  Dr S 
specifically concluded that:

It is my opinion that his long-term 
disability resulting from injuries 
received in 1955 are consistent with 
those present medical conditions 
including cervical and lumbar spine 
abnormalities and his hip injury as well 
as secondary arthritis.

In assessing the veteran's claim with regard to lumbar and 
cervical disabilities, while there may be some underlying 
developmental anomalies involved in one or other areas, the 
Board notes that there is no evidence of pre-service residual 
problems or during the initial period of service.  In Korea 
while in service, the veteran fell down a hill and injured 
his back and neck.  He has thereafter had complaints with 
regard to both areas, which have continued and progressed 
since then and have required inordinate amounts of surgical 
and other care without entirely satisfactory results.  

Regardless of whatever structural anomalies the veteran may 
or may not have had in his back, albeit undemonstrated in the 
record, under prevailing VA regulations, this is entirely 
irrelevant.  More over, it is rendered moot by the fact that 
they were not demonstrated until after a significant injury 
to the given areas of interest, clearly increased in severity 
since their inception, and have continued since then on a 
chronic basis.  

Although the evidence is not unequivocal, a reasonable doubt 
is raised which must be resolved in his favor.  Service 
connection is warranted for lumbosacral and cervical back 
disabilities as being the result of military service.




ORDER

Service connection for low back disability is granted.

Service connection for a cervical spine/neck disorder is 
granted.


REMAND

With the above grant of service connection for lumbosacral 
and cervical spine disabilities, and with the grants already 
of record with regard to tinnitus and hearing loss, the 
remaining issues include entitlement to service connection 
for a hip disorder; for nerve damage involving the fingers of 
the left hand, primarily the thumb; for generalized 
arthritis; for hypertension; for a chronic acquired 
psychiatric disorder; a bilateral knee disability; for a 
digestive disorder; for a foot disability including swelling 
and numbness; for a disability manifested by dizziness, 
vertigo and nausea; and for a right hand disability secondary 
to a cervical spine disability. 

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in the present 
appeal.

Evidence with regard to some of these problems (issues ## 3-
12), particularly those of an orthopedic and/or neurological 
nature, are of record, although not in their apparent 
entirety.  And while there have been fairly vague medical 
evaluations of their origins, these are incomplete and do not 
encompass the now rather wide-ranging potential impact of the 
grant of service connection for the lumbar and cervical back 
disabilities, particularly the impact of those disabilities 
on other body areas, or as the result of medications or 
treatment for these problems.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Up to date private and VA clinical 
records for all of these claimed 
disabilities and symptoms should be 
acquired and added to the file.  

    And if the veteran had additional 
evidence which might be available with 
regard to his various disabilities from 
the time of his active service until 
present, he should submit it, and VA 
should assist as feasible.  

2.  The veteran should be scheduled for a 
VA evaluations by examiners with expertise 
in  the pertinent areas encompassed by the 
remaining issues ## 3-12 (including but 
not limited to orthopedic, neurology, 
gastroenterology, psychiatry, etc.)  to 
determine the nature and etiology of all 
these current problems.  

Specifically, after review of the evidence 
of record, the examiner should opine as to 
the following (in the context of what is 
at least as likely as not): 

    (a) What is the correct diagnosis(es) 
of all current claimed disabilities and 
when were they first demonstrated and by 
what;

    (b) To what are each of these 
disabilities attributable; 
    
    (c) Are they in any way attributable to 
anything of service origin, including in-
service trauma;

    (d) is it at least as likely as not 
that any other problems already service 
connected, and by what is that 
determinable?
    
    (e)  The Board notes that "at least as 
likely as not" does not mean merely with 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for final appellate consideration.  
The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


